Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) and species M-CSF for cytokine, antibiotic agent as loading agent, treating bacterial infection as use and cytokines for the species of protein in the reply filed on 04/25/2022 is acknowledged.  
The traversal is on the ground(s) that the Subramanian 2009 reference does not teach the method of claim 1 and does not enable continuous production of cells and thus does not destroy novelty or inventive step of the pending claims or their special technical features.  In addition, the traversal is on the grounds that according to rule 37 C.F.R. §1.475(b) that claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations and therefore does not necessarily mean unity of invention is lacking and that Applicant’s Groups I-VIII and X-XIII each fall under §1.475(b)(3). The traversal is also on the grounds that there is a finite number of species claimed and thus Applicant should not be required to elect a species when applicants have not claimed an unreasonable number of species.
This is not found persuasive because the analysis required for Lack of Unityunder PCT Rule 13.1 is met if the different groups are demonstrated to lack a sharedspecial technical feature. The expression "special technical feature" refers to thosefeatures that define a contribution which each of the claimed inventions, considered asa whole, makes over the prior art. Thus, a feature found in the prior art cannot beconsidered to be a special technical. The feature that the different groups share iscultivating embryoid bodies in suspension culture with IL-3 to produce myeloid cell forming complexes and since this feature is already known in the prior art (asdescribed by Subramanian 2009 which was cited in the restriction requirement and more fully explained below), it is not considered a special technical feature. Without a shared special technical feature among the different groups, unity of invention is lacking. 
Subramanian teach the culture of embryoid bodies in ultralow attachment plates (non-adherent suspension culture) with medium supplemented with IL-3 for a sufficient period of time to produce myeloid cell forming complexes (14-15 days) and the isolation of myeloid cells (page 3 3 paragraph, page 5 last paragraph to page 6). 
The limitations of an additional cytokine are recited as optional and thus not required. The limitation of continuous culture is not required by independent claim 1, and is only recited in claims 7 and 9 and thus not required by all the Groups. Therefore the feature of continuous culture is not a common technical feature shared by all the Groups.
With regard to the species traversal, pursuant to PCT Rule 13.2 and PCT Administrative Instructions, Annex B, Part 1(f)(I)(B)(2), the species are not art-recognized equivalents and thus do not share unity of invention. When an elected specie is found allowable the Examiner will move on to the next species for examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-28 are currently pending.
Claims 9-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/2022.

Claims 1-8 have been examined on their merits.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4 and 6-8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the limitations following the term preferably are interpreted as not being required. 
For example, regarding claim 2,  “preferably, induced pluripotent stem cells” are interpreted as not being required. 
For example, regarding claim 4, “preferably, a stirred tank bioreactor” is interpreted as not required.
The same is the case for claims 6-8.

Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al (Journal of Stem Cells, 2009).
Regarding claim 1, Subramanian teach the culture of embryoid bodies in ultralow attachment plates (non-adherent suspension culture) with medium supplemented with IL-3 for a sufficient period of time to produce myeloid cell forming complexes and myeloid cells (14-15 days) and after 14-15 days myeloid cells are isolated (page 5 last paragraph Results to page 6). 
Applicant has indicated in their specification that generation of MCFC (myeloid cell forming complexes) from EBs (embryoid bodies) typically takes about 4-8 days and that generation of myeloid cells from MCFC starts after formation of the MCFC and continuous generation is observed thereafter. A suitable time for production of MCFC from EB and production of myeloid cells together (i.e. step a) and step b) together) is at least about 7 days (page 5 last paragraph of Applicant’s Specification).
Therefore since Subramanian exposes EBs in a suspension to culture medium containing IL-3 for 14-15 days, which according to Applicant’s Specification is a duration of time sufficient to form MCFC and myeloid cells (steps a and b together), and then isolates  myeloid cells (step c), as required by claim 1, then Subramanian carries out the method of claim 1.
Regarding claims 2 and 5, Subramanian teach wherein the embryoid bodies are derived from human pluripotent stem cells (hESC are human embryonic stem cells) (page 5 Results, last paragraph). 
Regarding claim 3, Subramanian teach that in order to generate EB (embryoid bodies) that intact hESC colonies (human embryonic stem cells which are pluripotent stem cell colonies) are detached and transferred to low attachment, feeder-free plates where they form 3-dimensional aggregates in suspension (page 5 last paragraph Results).
Regarding claim 6, Subramanian teach that they performed their 14 day embryoid body cultures by testing with 3 different versions of culture medium with cytokine cocktails. All 3 versions contained IL-3 and 1 version, (Basil+G/M) contained M-CSF (page 14 Figure 1 and page 23, Table 1). This medium is taught to produce macrophages (page 4 3rd paragraph, Macrophage Differentiation).
Regarding claim 7, Subramanian teach that their cells may be transferred to different vessels (page 4 Macrophage Differentiation, page 5 first paragraph and last paragraph Results) and thus are deemed to allow for a continuous production of myeloid cells. The term “allow for a continuous production of cells” is broadly interpreted as being able or capable to transfer the cells and passage them as needed to continue to provide the desired myeloid cell.
Therefore the teaching of Subramanian et al anticipates Applicant’s invention as claimed.
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al (Journal of Stem Cells, 2009) as applied to claims 1-3 and 5-7 above, and further in view of Carpenedo et al (Stem cells 2007).
	Regarding claims 4 and 7, Subramanian teach the method of claim 1 as described above, and suggest that increased yields are desired (page 6 last paragraph), but do not specifically teach culturing in a bioreactor such as a stirred tank, Erlenmeyer flask, spinner flask, wave bioreactor or rotating bioreactor.
	Carpenedo teach that a rotating suspension culture, such as one that uses a rotating bioreactor, enhances the efficiency, yield and homogeneity of embryoid body differentiation (Title, abstract, page 2224, column 2, last paragraph to 1st paragraph page 2225, page 2225, column 2, page 2232-2233, Discussion and Conclusion). Some examples for rotating bioreactors are listed as STLVs (slow turning lateral vessel, rotating wall bioreactor) and spinner flask (page 2232, column 2, first paragraph).
Continuously mixed culture methods are taught to be used successfully with many cell types and various bioreactors (page 2232, column 1, last paragraph to column 2). 
One of ordinary skill in the art would have been motivated to use a rotating bioreactor for the differentiation of embryoid bodies in the method of Subramanian because Carpenedo teach and suggest that a rotating suspension culture, such as one that uses a rotating bioreactor like a spinner flask or a rotating wall bioreactor, enhances the efficiency, yield and homogeneity of embryoid body differentiation. One of ordinary skill in the art would have been motivated to perform a continuous culture because Carpenedo suggest that this is suitable type of culture process to perform with various bioreactors. One of ordinary skill in the art would have had a reasonable expectation of success because Carpenedo indicate that these bioreactors can differentiate embryoid bodies into cells from all three germ layers and improve the reproducibility and reliability of EB suspension (abstract, page 2231, column 2, page 2233 Conclusion).
Regarding claim 8, Subramanian indicate that increased yields of myeloid cells, specifically macrophages, are desirable for a steady source for studying various aspects of biology and diseases (page 10, 2nd-3rd paragraph), but does not specifically describe a percentage of purity desired.
One of ordinary skill in the art would have been motivated to purify the myeloid cells and macrophages produced by the method of Subramanian by using a bioreactor that improves the reliability of the method because Subramanian indicate that these cells can be used in further research. Purifying to at least 50% purity would have been obvious to reduce the number of unwanted cell types and maximize the yield of myeloid cells. One of ordinary skill in the art would have had a reasonable expectation of success because Carpenedo indicate that these bioreactors can differentiate embryoid bodies into cells from all three germ layers and improve the reproducibility and reliability of EB suspension (abstract, page 2231, column 2, page 2233 Conclusion) and Subramanian teach the use of cell markers to isolate myeloid cells which increases their purity.
Therefore the combined teachings of Subramanian et al and Carpenedo et al render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daigh et al., “Method for Production of mast Cells from Stem Cells”, US 2009/0275131, page 11, section VIII Bioreactors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632